Trippe, Judge.
1. The ordinance of the City Council of Columbus ivas authorized by the act of November 17th, 1864, and it'was therefore not obnoxious to the decision in the case of Bethune vs. Hughes, 28th Georgia, 560. The right of the legislature to regulate trade, and to authorize municipal corporations so to do within their respective limits, has been recognized by this court from the time of its organization. It is only necessary to refer to some of the decisions on that point without further citing them: 5th Georgia, 546; 6 Ibid., 13; 18 Ibid., 586; 43 Ibid., 421. As was said in the case in 5th Georgia, supra, in reference to ordinances that are legal and constitutional and those which are not, “the time distinction is between an ordinance which operates as a total exclusion or deprivation of the right of the citizens, and one which merely regulates the exercise and enjoyment of it for the benefit and security of the inhabitants of the city.” We do not think that any of the provisions of the constitution of 1868 operate to deny this power in the legislature. The case in 43d Georgia, 421, was decided since 1868, and the same questions were then raised on the argument which are presented here.
2. Whether ope who is prosecuted for a violation of'such ordinance comes within the exception of a subsequent section *616of the act, was a question to be inquired into, and was a matter of proof on the trial of the prosecution.
Judgment affirmed.